Case: 21-50630     Document: 00516317340         Page: 1     Date Filed: 05/12/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         May 12, 2022
                                  No. 21-50630                          Lyle W. Cayce
                                Summary Calendar                             Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Akhabue Ehis Onoimoimilin,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 1:19-CR-169-2


   Before Barksdale, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          Following pleading guilty, Akhabue Ehis Onoimoimilin was convicted
   of conspiracy to commit money laundering, in violation of 18 U.S.C.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50630      Document: 00516317340           Page: 2    Date Filed: 05/12/2022




                                     No. 21-50630


   §§ 1956(a)(1)(B)(i), (h).     He was sentenced to, inter alia, a within-
   Sentencing-Guidelines term of 87 months’ imprisonment.
          Onoimoimilin challenges his sentence on four bases:             the loss
   calculation; application of sophisticated-means and sophisticated-laundering
   enhancements; and denial of a mitigating-role reduction. As discussed infra,
   three of the four challenges are reviewed only for clear error: was the finding
   “plausible in [the] light of the record”. E.g., United States v. Valdez, 726 F.3d
   684, 692 (5th Cir. 2013). The other challenge is reviewed only for plain error.
   (He also presents three claimed errors by the magistrate judge at
   rearraignment, but concedes they are not reversible error.)
          Regarding the loss calculation, Onoimoimilin contends that the
   $2,277,659.07 which his unnamed co-defendant attempted to launder should
   not have been attributed to him as relevant conduct. Loss and relevant-
   conduct findings are reviewed for clear error. See United States v. Reasor, 541
   F.3d 366, 369 (5th Cir. 2008) (loss finding); United States v. Wall, 180 F.3d
   641, 644 (5th Cir. 1999) (relevant-conduct finding).
          The district court could have plausibly found: Onoimoimilin and his
   co-defendant shared an agreement to launder the proceeds of the business-
   email compromise scams and romance-fraud scams; his co-defendant’s
   laundering activities were within the scope and in furtherance of the jointly-
   undertaken activity; and those activities were reasonably foreseeable. See
   Guideline § 1B1.3(a)(1)(B) (detailing jointly-undertaken criminal activity).
   In short, Onoimoimilin has not shown the requisite clear error.
          The challenge to the application of the two-level enhancement under
   Guideline § 2B1.1(b)(10)(C) for sophisticated means, on the ground that
   there was no evidence his offense involved them, is also reviewed for clear
   error. Valdez, 726 F.3d at 692 (noting our court “review[s] the . . .




                                          2
Case: 21-50630       Document: 00516317340          Page: 3    Date Filed: 05/12/2022




                                     No. 21-50630


   interpretation and application of the Guidelines de novo, and . . . findings of
   fact for clear error).
          For the business-email compromise scams, the scammers used
   complex computer-intrusion techniques to trick victims into wiring funds to
   Onoimoimilin’s bank accounts.         For the romance-fraud schemes, the
   scammers, often located in other countries, created fake dating profiles to
   persuade their victims, some of whom were also located in other countries,
   to wire money to Onoimoimilin’s bank accounts in the United States. He
   admitted he received and laundered the proceeds of the scams. Additionally,
   he used a fraudulent foreign passport to open at least one of his bank
   accounts. Again, there was no clear error. See id.
          In challenging the application of a two-level enhancement under
   Guideline § 2S1.1(b)(3) for sophisticated laundering, Onoimoimilin asserts
   the same conduct served as the basis for the Guideline § 2B1.1(b)(10)(C)
   sophisticated-means enhancement. Because he did not raise this issue in
   district court, review is only for plain error. E.g., United States v. Broussard,
   669 F.3d 537, 546 (5th Cir. 2012).
          Under that standard, he must show a forfeited plain error (clear or
   obvious error, rather than one subject to reasonable dispute) that affected his
   substantial rights. Puckett v. United States, 556 U.S. 129, 135 (2009). If he
   makes that showing, we have the discretion to correct the reversible plain
   error, but generally should do so only if it “seriously affect[s] the fairness,
   integrity or public reputation of judicial proceedings”. Id.
          Because the conduct used to support the § 2S1.1(b)(3) enhancement
   differed from the conduct used to support the § 2B1.1(b)(10)(C)
   enhancement, the court did not commit the requisite clear or obvious error
   in applying the former.




                                          3
Case: 21-50630      Document: 00516317340           Page: 4    Date Filed: 05/12/2022




                                     No. 21-50630


          The final challenge, to the denial of a mitigating-role reduction under
   Guideline § 3B1.2, is also reviewed for clear error. See United States v. Castro,
   843 F.3d 608, 612 (5th Cir. 2016). Onoimoimilin has not shown that he was
   substantially less culpable than the average participant, or that he was
   peripheral to the criminal activity. See United States v. Anchundia-Espinoza,
   897 F. 3d 629, 634–35 (5th Cir. 2018) (“[I]n order to qualify as a minor
   participant, a defendant must have been peripheral to the advancement of the
   illicit activity”.); Castro, 843 F.3d at 612 (affirming denial of mitigating-role
   reduction because defendant not “substantially less culpable than the
   average participant” (citation omitted)).
          AFFIRMED.




                                          4